Case 1:19-cv-25014-MGC Document 53 Entered on FLSD Docket 03/01/2021 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                           Case No. 19-25014-Civ-COOKE/REID
                      19-25216 Civ-COOKE/REID (CONSOLIDATED)

  JIMMIE EVANS,

         Plaintiff,

  v.

  DONNELLA LIVINGSTON, and
  CRAIG MCGAHEE,

        Defendants.
  ________________________________/
        ORDER ADOPTING IN PART MAGISTRATE JUDGE'S REPORT AND
                                    RECOMMENDATION
       THIS MATTER was referred to the Honorable Lisette M. Reid, United States
  Magistrate Judge, pursuant to 28 U.S.C. § 636(b)(1)(B) and Administrative Order 2019-2 of
  this Court, for a ruling on all pre-trial, non-dispositive matters and for a Report and
  Recommendation on any dispositive matters (ECF No. 5). Judge Reid has issued a Report
  (ECF No. 50) recommending that Plaintiff’s Amended Complaint be dismissed pursuant to
  28 U.S.C. § 1915A for failure to state a claim upon which relief may be granted. Plaintiff
  has not filed any objections to the Report and the time to do so has passed.
       Having reviewed Judge Reid’s Report and Plaintiff’s Amended Complaint, the Court
  finds that the Report is clear, cogent, and compelling. Accordingly, it is ORDERED and
  ADJUDGED that Judge Reid’s Report (ECF No. 50) is AFFIRMED and ADOPTED,
  and Plaintiff’s Amended Complaint (ECF No. 42) is DISMISSED with prejudice.           All
  pending motions are DENIED as moot. The Clerk shall CLOSE this case.
         DONE and ORDERED in Chambers at Miami, Florida, this 1st day of March 2021.




                                                1
Case 1:19-cv-25014-MGC Document 53 Entered on FLSD Docket 03/01/2021 Page 2 of 2




  Copies furnished to:
  Lisette M. Reid, U.S. Magistrate Judge
  Jimmie Evans, pro se
  Counsel of Record




                                           2
